Citation Nr: 0910885	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's spouse


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1948 to 
December 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for bilateral hearing loss.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  At his hearing the Veteran testified that during 
service in the Navy, without the use of hearing protection, 
he loaded ammunition in the hoists below the USS Helena, and 
the ship was involved in bombardments with five inch guns.  
He also testified that following service none of his jobs 
were particularly noisy, and his wife testified that when she 
met him in 1956 his hearing was not great.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A Department of Labor, Office of Workers' Compensation 
Programs document dated in January 1996, VA treatment records 
dated in September 2006, and private audiology records dated 
in March 2007, indicate that the Veteran currently has a 
hearing loss disability.  

Personnel records indicate the Veteran served aboard the USS 
Helena as a "Special Artificer" or "Seaman Apprentice" 
during his service in the Navy, and that he received the 
Korean Service Medal and the National Defense Service Medal.  
Regardless of the Veteran's primary duties in the Navy, he is 
competent to testify to that which he can experience, such as 
exposure to loud noises in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds the 
Veteran's testimony regarding his in-service noise exposure 
to be credible and exposure to acoustic trauma in service is 
conceded.  

Furthermore, the Veteran and his wife testified that he has 
had continuous hearing problems since the 1950s.  Likewise, 
the Board finds this testimony to be credible.

The record shows a current diagnosis of hearing loss, 
exposure to acoustic trauma in service, and a continuity of 
hearing loss symptomatology following service.  However, 
there is insufficient medical evidence for the Board to 
decide the Veteran's claim and a VA medical examination must 
be provided to determine whether the Veteran's hearing loss 
is related to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (c) (2008).   

In addition, in January 2009, following the RO's latest 
supplemental statement of the case (SSOC) in December 2008, 
the RO received a Department of Labor, Office of Workers' 
Compensation Programs document dated in January 1996, which 
notes that the Veteran's noise exposure is due to his 
military service as a gunner in the Navy and his work in a 
steel mill.  As the RO has not considered this evidence and 
the Veteran has not specifically waived RO jurisdiction of 
the newly submitted evidence, a remand pursuant to 38 C.F.R. 
§ 20.1304 (2008) is necessary. 

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for an 
audiological examination to determine the 
etiology of any current hearing loss 
disability.  The examiner should conduct a 
thorough audiological examination of the 
Veteran and provide an opinion as to 
whether it is at least as likely as not 
that any hearing loss disability is 
related to noise exposure during service.  
A complete rationale must be provided for 
all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note the Department of Labor, Office of 
Workers' Compensation Programs document 
dated in January 1996, the Veteran and his 
wife's credible testimony regarding 
exposure to acoustic trauma during service 
and a continuity of hearing loss 
symptomatology since the 1950s, and the 
Veteran's service treatment records.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


